Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-3, 10-11, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Sung (US-PGPUB-NO: US20050216872)

Sung discloses):
1. A method of designing a semiconductor chip [Para. 4, 6, refer to: "designed", "chip"], the method comprising:
acquiring first data indicating an arrangement for a plurality of cells on the semiconductor chip [Para. 57, refer to: "placement", "cells"];
acquiring second data indicating routing between the plurality of cells and power and signal lines [Para. 9, 43, refer to: "paths", "routed", "cell", "power"], the power and signal lines including at least one power line and at least one signal line [Para. 7, 8, refer to: "power", "line"];
and outputting a verification result [Para. 34, refer to: "verification", "results"] by detecting at least one error in the arrangement of the plurality of cells based on the first data and the second data [Para. 5, 13, refer to: "cells", "placement"].

(As to claim 2, Sung discloses):
2. The method of claim 1, further comprising: modifying at least one of the first data or the second data based on the verification result [Para. 34, 11, refer to: "verification", "results"].

(As to claim 3, Sung discloses):

outputting design data for manufacturing the semiconductor chip based on the first data [Para. 13, 14, refer to: "inputs", "outputs", "nets"], the second data, and the verification result [Para. 10, 12, refer to: "verification", "results"];
and manufacturing the semiconductor chip based on the design data [Para. 4, 6, refer to: "chip", "designed"].

(As to claim 10, Sung discloses):
10. The method of claim 1, further comprising: outputting correction information indicating a correction to perform on one or more of the first data or the second data based on a type and details of the error included in the verification result [Para. 16, 36, refer to: "verification"].

(As to claim 23, Sung discloses):
23. A non-transitory computer-readable recording medium comprising a program [Para. 56, refer to: "computer program"], which when executed by a computer [Para. 6 refer to: "computer"], configures the computer to perform the method of designing the semiconductor chip according to claim 1 [Para. 6, refer to: "computer", "chip design"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 4-9, 12-15 and17-22.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For